              Case 1:20-cv-10867-IT Document 21 Filed 07/14/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 RINNIGADE ART WORKS,
 Individually and on behalf of all those similarly
 situated,

                                      Plaintiff,              Civil Action No. 1:20‐CV‐10867‐IT

 v.

 THE HARTFORD FINANCIAL SERVICES
 GROUP, INC.; HARTFORD FIRE
 INSURANCE COMPANY; and TWIN CITY
 FIRE INSURANCE COMPANY,

                                    Defendants.




                 DEFENDANTS’ LOCAL RULE 16.1(d)(3) CERTIFICATION

         Pursuant to the provisions of Local Rule 16.1(d)(3), Defendants and their counsel hereby

certify that they have conferred:

                 a) With a view to establishing a budget for the costs of conducting the full

                    course—and various alternative courses—of the litigation; and

                 b) To consider the resolution of the litigation through the use of alternative

                    dispute resolution programs such as those outlined in Local Rule 16.4.




20948270-v2
          Case 1:20-cv-10867-IT Document 21 Filed 07/14/20 Page 2 of 3



Respectfully submitted,

                                     COUNSEL FOR DEFENDANTS.


                                        /s/ Gerald P. Dwyer, Jr.
                                        Gerald P. Dwyer, Jr.
                                        Robinson & Cole LLP
                                        280 Trumbull Street
                                        Hartford, CT 06103-3597
                                        Tel: (860) 275-8331
                                        Fax: (860) 275-8299
                                        gdwyer@rc.com

                                        /s/ Danielle Andrews Long
                                        Danielle Andrews Long
                                        Robinson & Cole LLP
                                        One Boston Place
                                        Floor 25
                                        Boston, MA 02108
                                        Tel: (617) 557-5934
                                        Fax: (617) 557-5999
                                        DLong@rc.com

                                        Sarah D. Gordon
                                        Steptoe & Johnson LLP
                                        1330 Connecticut Avenue, NW
                                        Washington, DC 20036
                                        Tel: (202) 429-8005
                                        Fax: (202) 429-3902
                                        Sgordon@steptoe.com

                                        Anthony J. Anscombe
                                        Steptoe & Johnson LLP
                                        227 West Monroe Street
                                        Suite 4700
                                        Chicago, IL 60606
                                        Tel: (312) 577-1265
                                        Fax: (312)-577-1370
                                        aanscombe@Steptoe.com

                                        Alan E. Schoenfeld (pro hac vice forthcoming)
                                        Ryan M. Chabot (pro hac vice forthcoming)
                                        WILMER CUTLER PICKERING HALE
                                        AND DORR LLP
                                        7 World Trade Center


                                       2
           Case 1:20-cv-10867-IT Document 21 Filed 07/14/20 Page 3 of 3



                                                  250 Greenwich Street
                                                  New York, NY 10007
                                                  Tel. (212) 230-8800
                                                  Fax: (212) 230-8888
                                                  alan.schoenfeld@wilmerhale.com
                                                  ryan.chabot@wilmerhale.com


                                                  DEFENDANTS,

                                                  /s/ Christopher Girard
                                                  Christopher Girard Esq.
                                                  On behalf of THE HARTFORD FINANCIAL
                                                  SERVICES GROUP, INC.; HARTFORD
                                                  FIRE INSURANCE COMPANY; and TWIN
                                                  CITY FIRE INSURANCE COMPANY.



Dated: July 14, 2020




                                 CERTIFICATE OF SERVICE


       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF on July 14, 2020.



                                                             /s/ Danielle Andrews Long
                                                             Danielle Andrews Long




                                                 3
